DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/20 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24, 28, 31, 32, 35, 37, 40, 41 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over LG (as disclosed in the IDS), LG ELECTIONS INC., "SI request procedure using MSG3", 3GPP TSG-RAN WG2 Meeting #97bis, R2-1703602, April l-l, 2017, 2 Pages, Spokane, USA), in view of Kubota et al (Pub No: 2016/0234735)


As to claim 21, LG teaches a method for obtaining system information (LG, Section 1, method for SI request), comprising: 
sending, by a terminal device, a first message to a network device, wherein the first message comprises first request information used to request first system information (SI) (LG, Section 2 #0,1, UE sends a MSG1 using selected preamble to transmit the SI request); and 
detecting, by the terminal device, a second message (LG, Section 2 #4, UE detects the requested SIB in received MSG4 from network device) and 
obtaining, by the terminal device, the first SI, wherein the second message comprises information used to respond to the request of the first request information (LG, Section 2 #4, UE detects the requested SIB in received MSG4 from network device). 
LG does not explicitly teach that the second message containing the first SI is detected using an SI-radio network temporary identifier (SI-RNTI).
However, Kubota teaches the second message containing the first SI is detected using an SI-radio network temporary identifier (SI-RNTI) (Kubota, [0193], using/monitoring/detecting a SI-RNTI with an SI in response to a SI request).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of LG and Kubota to use SI-RNTI, because it is efficient when a large number of UEs are attempting to acquire SI (Kubota, [0206]).


As to claim 24, LG teaches wherein the detecting, by the terminal device, a second message and obtaining the first SI comprises: obtaining, by the terminal device, second SI from the second message, wherein the second SI belongs to the first SI, or the second SI comprises the first SI, wherein the first (LG, Section 2 #0,1, UE sends a MSG1 using selected preamble to transmit the SI request), and the second message is a MSG 2 or a response message in an SI window corresponding to the first SI (LG, Section 2 #4, UE detects the requested SIB in received MSG4 (response message) from network device).


As to claim 28, LG teaches a method, comprising: 
receiving, by a network device, a first message from a terminal device, wherein the first message comprises first request information used to request first system information (SI) (LG, Section 2 #0,1, UE sends a MSG1 using selected preamble to transmit the SI request); and 
sending, by the network device, a second message to the terminal device, wherein the second message comprises information used to respond to the request of the first request information (LG, Section 2 #4, UE detects the requested SIB in received MSG4 from network device). 
LG does not explicitly teach that the second message containing the first SI is detected using an SI-radio network temporary identifier (SI-RNTI).
However, Kubota teaches the second message containing the first SI is detected using an SI-radio network temporary identifier (SI-RNTI) (Kubota, [0193], using/monitoring/detecting a SI-RNTI with an SI in response to a SI request).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of LG and Kubota to use SI-RNTI, because it is efficient when a large number of UEs are attempting to acquire SI (Kubota, [0206]).

As to claim 31, LG teaches wherein the second message comprises second SI, and the second SI belongs to the first SI, or the second SI comprises the first SI, wherein the first message is a message (MSG) 1(LG, Section 2 #0,1, UE sends a MSG1 using selected preamble to transmit the SI request), and the second message is a MSG 2 or a response message in an SI window corresponding to the first SI (LG, Section 2 #4, UE detects the requested SIB in received MSG4 (response message) from network device).

As to claim 32, LG teaches an apparatus, comprising a processing unit and a communications unit, wherein the communications unit (LG, Section 1, a UE for SI request) is configured to send a first message to a network device, wherein the first message comprises first request information used to request first system information SI (LG, Section 2 #0,1, UE sends a MSG1 using selected preamble to transmit the SI request); the processing unit is configured to detect a second message (LG, Section 2 #4, UE detects the requested SIB in received MSG4 from network device)and obtain the first SI by using the communications unit, wherein the second message comprises information used to respond to the request of the first request information (LG, Section 2 #4, UE detects the requested SIB in received MSG4 from network device). 
LG does not explicitly teach that the second message containing the first SI is detected using an SI-radio network temporary identifier (SI-RNTI).
However, Kubota teaches the second message containing the first SI is detected using an SI-radio network temporary identifier (SI-RNTI) (Kubota, [0193], using/monitoring/detecting a SI-RNTI with an SI in response to a SI request).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of LG and Kubota to use SI-RNTI, because it is efficient when a large number of UEs are attempting to acquire SI (Kubota, [0206]).


As to claim 35, LG teaches  wherein the processing unit is specifically configured to: obtain second SI from the second message, wherein the second SI belongs to the first SI, or the second SI comprises the first SI, wherein the first message is a message (MSG) 1 (LG, Section 2 #0,1, UE sends a MSG1 using selected preamble to transmit the SI request), and the second message is a MSG 2 or a response message in an SI window corresponding to the first SI (LG, Section 2 #4, UE detects the requested SIB in received MSG4 (response message) from network device).

As to claim 37, LG teaches an apparatus, comprising a processing unit and a communications unit, wherein the processing unit is configured to: receive a first message from a terminal device by using the communications unit, wherein the first message comprises first request information used to request first system information (SI) (LG, Section 2 #0,1, UE sends a MSG1 using selected preamble to transmit the SI request); and send a second message to the terminal device by using the communications unit, wherein the second message comprises information used to respond to the request of the first request information (LG, Section 2 #4, UE detects the requested SIB in received MSG4 from network device). 
LG does not explicitly teach that the second message containing the first SI is detected using an SI-radio network temporary identifier (SI-RNTI).
However, Kubota teaches the second message containing the first SI is detected using an SI-radio network temporary identifier (SI-RNTI) (Kubota, [0193], using/monitoring/detecting a SI-RNTI with an SI in response to a SI request).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of LG and Kubota to use SI-RNTI, because it is efficient when a large number of UEs are attempting to acquire SI (Kubota, [0206]).


As to claim 40, LG teaches wherein the second message comprises second SI, and the second SI belongs to the first SI, or the second SI comprises the first SI, wherein the first message is a message (MSG) 1(LG, Section 2 #0,1, UE sends a MSG1 using selected preamble to transmit the SI request), and the second message is a MSG 2 or a response message in an SI window corresponding to the first SI (LG, Section 2 #4, UE detects the requested SIB in received MSG4 (response message) from network device).

As to claim 41, the combination of LG and Kubota teaches the SI-RNTI is SI-specific and corresponds to the first SI and wherein the second message further indicates reaming SI that needs to be further scheduled (Kubota, [0193], using/monitoring/detecting a SI-RNTI with an SI in response to a SI request. There are no other SI needed).


Claims 22, 23, 29, 30, 33, 34, 38, 39 are rejected under 35 U.S.C. 103 as being unpatentable over LG and Kubota as applied to claims above, and further in view of NTT (as disclosed in the IDS), NTT DOCOMO, INC., "On-demand SI provisioning request", 3GPP TSG-RAN WG2 #97bis, R2-1703312, April 3-7, >017, 3 Pages, Spokane, USA.

As to claim 22, LG teaches wherein the sending, by a terminal device, a first message to a network device comprises: sending, by the terminal device, the first message to the network device by using resources (LG, Section 2 #0,1, UE sends a MSG1 using selected random access preamble (PRACH resource) to transmit the SI request).
LG does not explicitly teach a first code domain resource and a first time-frequency resource, wherein the first code domain resource and the first time-frequency resource are some resources in a physical random access channel (PRACH) resource set, and the first code domain resource and the first time-frequency resource meet at least one of the following conditions: the first code domain resource is only used to transmit the first message jointly with the first time-frequency resource; and the first time-frequency resource is only used to transmit the first message jointly with the first code domain resource. 
However, NTT teaches a first code domain resource and a first time-frequency resource, wherein the first code domain resource and the first time-frequency resource are some resources in a (NTT, Figure 2.2-1, sending using PRACH, jointly with time frequency resources).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of LG and NTT to use PRACH, because it would allow a UE to request one or more SIBs in a single message (NTT, Section 2)

As to claim 23, LG teaches the limitations of claim 21.
LG does not explicitly teach wherein the first request information comprises a bitmap, a quantity M of bits comprised in the bitmap is less than or equal to a quantity N of types of SI comprised in a communications system in which the terminal device is located, the bitmap is used to indicate the first SI, the first SI is SI comprised in the communications system, and M and N are positive integers
However, NTT teaches wherein the first request information comprises a bitmap, a quantity M of bits comprised in the bitmap is less than or equal to a quantity N of types of SI comprised in a communications system in which the terminal device is located, the bitmap is used to indicate the first SI, the first SI is SI comprised in the communications system, and M and N are positive integers (NTT, Fig 2.3-1, bitmap 24 bits corresponding to the number of SIBs). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of LG and NTT to use a bitmap, because it would allow a UE to request one or more SIBs in a single message (NTT, Section 2)

As to claim 29, LG teaches wherein the receiving, by a network device, a first message from a terminal device comprises: receiving, by the network device, the first message from the terminal device by using (LG, Section 2 #0,1, UE sends a MSG1 using selected random access preamble (PRACH resource) to transmit the SI request).
LG does not explicitly teach a first code domain resource and a first time-frequency resource, wherein the first code domain resource and the first time-frequency resource are some resources in a physical random access channel (PRACH) resource set, and the first code domain resource and the first time-frequency resource meet at least one of the following conditions: the first code domain resource is only used to transmit the first message jointly with the first time-frequency resource; and the first time-frequency resource is only used to transmit the first message jointly with the first code domain resource. 
However, NTT teaches a first code domain resource and a first time-frequency resource, wherein the first code domain resource and the first time-frequency resource are some resources in a physical random access channel (PRACH) resource set, and the first code domain resource and the first time-frequency resource meet at least one of the following conditions: the first code domain resource is only used to transmit the first message jointly with the first time-frequency resource (NTT, Figure 2.2-1, sending using PRACH, jointly with time frequency resources).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of LG and NTT to use PRACH, because it would allow a UE to request one or more SIBs in a single message (NTT, Section 2)

As to claim 30, LG teaches the limitations of claim 28.
LG does not explicitly teach wherein the first request information comprises a bitmap, a quantity M of bits comprised in the bitmap is less than or equal to a quantity N of types of SI comprised in a communications system in which the terminal device is located, the bitmap is used to indicate the first SI, the first SI is SI comprised in the communications system, and M and N are positive integers
(NTT, Fig 2.3-1, bitmap 24 bits corresponding to the number of SIBs). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of LG and NTT to use a bitmap, because it would allow a UE to request one or more SIBs in a single message (NTT, Section 2)

As to claim 33, LG teaches wherein the sending, by a terminal device, a first message to a network device comprises: sending, by the terminal device, the first message to the network device by using resources (LG, Section 2 #0,1, UE sends a MSG1 using selected random access preamble (PRACH resource) to transmit the SI request).
LG does not explicitly teach a first code domain resource and a first time-frequency resource, wherein the first code domain resource and the first time-frequency resource are some resources in a physical random access channel (PRACH) resource set, and the first code domain resource and the first time-frequency resource meet at least one of the following conditions: the first code domain resource is only used to transmit the first message jointly with the first time-frequency resource; and the first time-frequency resource is only used to transmit the first message jointly with the first code domain resource. 
However, NTT teaches a first code domain resource and a first time-frequency resource, wherein the first code domain resource and the first time-frequency resource are some resources in a physical random access channel (PRACH) resource set, and the first code domain resource and the first time-frequency resource meet at least one of the following conditions: the first code domain resource is (NTT, Figure 2.2-1, sending using PRACH, jointly with time frequency resources).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of LG and NTT to use PRACH, because it would allow a UE to request one or more SIBs in a single message (NTT, Section 2)

As to claim 34, LG teaches the limitations of claim 32.
LG does not explicitly teach wherein the first request information comprises a bitmap, a quantity M of bits comprised in the bitmap is less than or equal to a quantity N of types of SI comprised in a communications system in which the terminal device is located, the bitmap is used to indicate the first SI, the first SI is SI comprised in the communications system, and M and N are positive integers
However, NTT teaches wherein the first request information comprises a bitmap, a quantity M of bits comprised in the bitmap is less than or equal to a quantity N of types of SI comprised in a communications system in which the terminal device is located, the bitmap is used to indicate the first SI, the first SI is SI comprised in the communications system, and M and N are positive integers (NTT, Fig 2.3-1, bitmap 24 bits corresponding to the number of SIBs). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of LG and NTT to use a bitmap, because it would allow a UE to request one or more SIBs in a single message (NTT, Section 2)

As to claim 38, LG teaches wherein the communications unit is specifically configured to: receiving, by the network device, the first message from the terminal device by using resources  (LG, Section 2 #0,1, UE sends a MSG1 using selected random access preamble (PRACH resource) to transmit the SI request).

However, NTT teaches a first code domain resource and a first time-frequency resource, wherein the first code domain resource and the first time-frequency resource are some resources in a physical random access channel (PRACH) resource set, and the first code domain resource and the first time-frequency resource meet at least one of the following conditions: the first code domain resource is only used to transmit the first message jointly with the first time-frequency resource (NTT, Figure 2.2-1, sending using PRACH, jointly with time frequency resources).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of LG and NTT to use PRACH, because it would allow a UE to request one or more SIBs in a single message (NTT, Section 2)

As to claim 39, LG teaches the limitations of claim 37.
LG does not explicitly teach wherein the first request information comprises a bitmap, a quantity M of bits comprised in the bitmap is less than or equal to a quantity N of types of SI comprised in a communications system in which the terminal device is located, the bitmap is used to indicate the first SI, the first SI is SI comprised in the communications system, and M and N are positive integers
However, NTT teaches wherein the first request information comprises a bitmap, a quantity M of bits comprised in the bitmap is less than or equal to a quantity N of types of SI comprised in a (NTT, Fig 2.3-1, bitmap 24 bits corresponding to the number of SIBs). 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of LG and NTT to use a bitmap, because it would allow a UE to request one or more SIBs in a single message (NTT, Section 2)

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over LG as applied to claims above, and further in view of Agiwal et al (Pub No: 2018/0206180).

As to claim 27, LG teaches the limitations of claim 21 and wherein a quantity of times that the first message has been transmitted is equal to a maximum quantity of transmission times of the first message (LG, Section 2 #0,1, transmitting the first message the amount of times specified).
LG does not explicitly teach performing, by the terminal device, cell reselection, wherein a quantity of times that the first message has been transmitted is equal to a maximum quantity of transmission times of the first message. 
However, Agiwal teaches performing, by the terminal device, cell reselection, (Agiwal, [0067], if information is not included performing reselection).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform reselection because it would allow the UE to quickly obtain a resource for transmission (Agiwal, [0067]).

Allowable Subject Matter
Claims 25, 26 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469